TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 5, 2013



                                      NO. 03-11-00896-CV


             Valerie Thomas Bahar, M.D.; Valerie Thomas Bahar, M.D., P.A.;
         Shalanda D. Moore, J.D.; and Joseph R. Willie, II, D.D.S., J.D., Appellants

                                                  v.

    Lyon Financial Services, Inc., A Minnesota Corporation d/b/a US Bancorp Manifest
   Funding Services; and Riecke Baumann, Receiver and Master in Chancery, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
              DISMISSED -- OPINION BY CHIEF JUSTICE JONES




THIS DAY came on to be submitted to this Court appellants’ motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted in part: IT IS THEREFORE considered, adjudged and ordered that

said motion is granted in part, and that the appeal is dismissed. It is FURTHER ordered that the

appellant pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.